DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 24 and 35 are objected to as being dependent upon a base claim rejected for double patenting, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
III.	Claims 26-27 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 26 recites “one or more computer-readable storage media storing instructions” in line 1.  
The specification states that the functional operations can be implemented…in tangibly-embodied computer software or firmware and that the subject matter can be implemented as one or more computer programs encoded on a tangible non transitory program carrier for execution, wherein the computer storage medium is not, however, a propagated signal (see the specification, pages 19-20 at paragraph [0087]).
However, the specification also states that computer readable media suitable for storing computer program instructions and data include all forms of…media…including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto optical disks; and CD ROM and DVD-ROM disks (see the specification, pg. 21 at paragraph [0093].  
One skilled in the art would understand the claimed “computer-readable storage media” to include a transitory signal based on the above description because the disclosure is open-ended and does not exclude other media from the claim.  Such a claim for a computer-readable storage media including a transitory signal is not considered to be directed to statutory subject matter.  Therefore, claim 26 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.
Claim 27 is dependent on claim 26 and is rejected for being directed to non-statutory subject matter under 35 U.S.C 101 for the same reasons given above regarding claim 26.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

IV.	Claims 25 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 25 recites “the auxiliary neural network” in line 1.  It is unclear what auxiliary neural network the limitation is referring to because claim 25 and claim 17 do not earlier recite an auxiliary neural network.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 25, “the system of claim 17” as “the system of claim 24”.
Claim 36 recites “the auxiliary neural network” in line 1.  It is unclear what auxiliary neural network the limitation is referring to because claim 36 and claim 28 do not earlier recite an auxiliary neural network.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 36, “the method of claim 28” as “the method of claim 35”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
V.	Claims 17-23 and 26-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-15 of U.S. Patent No. 10,671,889.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,671,889 patent teach similar limitations on a variational autoencoder neural network system.
For example:
Regarding claims 17, 26, 28 the 10,671,889 patent teaches a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement a variational autoencoder neural network system (see the 10,671,889 patent, claim 10, col. 18, lines 39-43), the variational autoencoder neural network system comprising: a subsystem configured to determine respective values of a set of latent variables for each of a plurality of time steps (see the 10,671,889 patent, claim 1, col. 17, lines 23-24); and a decoder neural network configured to receive the respective values of the set of latent variables for the time steps and to generate an output data item representing the respective values of the set of latent variables (see the 10,671,889 patent, claim 1, col. 17, lines 25-28 and claim 3, col. 17, lines 48-50), wherein the output data item comprises a sequence of output data item values that each correspond to a respective one of the plurality of time steps (see the 10,671,889 patent, claim 3, col. 17, lines 48-50), and wherein the decoder neural network is an autoregressive neural network that is configured to generate each output data item value in the sequence conditional upon (1) any previously generated output data item values in the sequence and (ii) only the values of the set of latent variables for time steps that correspond to output data item values that have yet to be generated (see the 10,671,889 patent, claim 6, col. 17, lines 61-67 and col. 18, lines 1-2).
Claims 18, 27, and 29 rejected for double patenting as well by claims 1, 8, and 10 of the 10,671,889 patent.
Claims 19 and 30 are rejected for double patenting as well by claims 1, 8, and 10 of the 10,671,889 patent.
Claims 20 and 31 are rejected for double patenting as well by claims 2 and 11 of the 10,671,889 patent.
Claims 21 and 32 are rejected for double patenting as well by claims 4 and 13 of the 10,671,889 patent.
Claims 22 and 33 are rejected for double patenting as well by claims 5 and 14 of the 10,671,889 patent.
Claims 23 and 34 are rejected for double patenting as well by claims 1, 8, and 10 of the 10,671,889 patent.
Claims 26 and 28 are rejected for double patenting as well by claims 3, 6, 8, 10, 12, and 15 of the 10,671,889 patent.

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. Pub. No.: US 2020/0051583 A1 discloses synthesizing speech from text using neural networks including an autoregressive neural network that receives data from a decoder neural network and operates in an auto-regressive manner over multiple time steps, wherein at a given time step a probability distribution is generated (see paragraph [0026]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 11, 2022